Exhibit 10.2

 

INTEGRAL TECHNOLOGIES, INC.

STOCK OPTION AGREEMENT

 

 

This STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of the ____ day
of ___ 2017 (the “Grant Date”), is between INTEGRAL TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), and __________ (the “Optionee”).

 

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
_________ shares of common stock of the Company, par value $0.001 per share
(“Common Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of _________
Common Shares. The Option is in all respects limited and conditioned as
hereinafter provided. The Option is not issued under any of the Company’s
existing equity incentive plans and is not governed by the terms of such plans.

 

2. Exercise Price. The exercise price of the Common Shares covered by this
Option shall be $ .05 per share.  

 

3. Term. Unless earlier terminated pursuant to any provision of this Option
Agreement, this Option shall expire 3 years from date of grant (the “Expiration
Date”). This Option shall not be exercisable on or after the Expiration Date.

 

 

4. Exercise of Option.  The Option shall vest at such time as the Company has
sufficient authorized common stock such that 25 million shares shall be
available for issuance, and will remain exercisable until it is exercised or
until it terminates

 

 

5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by written notice to the Company
at its principal office. The form of such notice is attached hereto and shall
state the election to exercise the Option and the number of whole shares with
respect to which it is being exercised; shall be signed by the person or persons
so exercising the Option; and shall be accompanied by payment of the full
exercise price of such shares. Only full shares will be issued.

 

The exercise price shall be paid to the Company:

 

(a) in cash, or by certified check, bank draft, or postal or express money
order;

 

(b) through the delivery of Common Shares previously acquired by the Optionee;

 

(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;

 

(d) in Common Shares newly acquired by the Optionee upon exercise of the Option;
or

 

(e) in any combination of (a), (b), (c) or (d) above.

 

 

--------------------------------------------------------------------------------

 

 

In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.  “Fair
Market Value” means the closing price on the final trading day immediately prior
to the Grant Date of the Common Shares on the principal securities exchange on
which the Common Shares are listed (if the Common Shares are so listed), or on
the NASDAQ Stock Market or OTC Bulletin Board (if the Common Shares are
regularly quoted on the NASDAQ Stock Market or OTC Bulletin Board, as the case
may be), or, if not so listed, the mean between the closing bid and asked prices
the Common Shares in the over the counter market, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the
Board.  Anything in this Section 2 to the contrary notwithstanding, in no event
shall the purchase price per share of the Common Shares be less than the minimum
price permitted under the rules and policies of any national securities exchange
on which Common Shares are listed.

 

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.

 

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or disability of the Optionee, the notice shall be accompanied
by appropriate proof of the right of such person to exercise the Option. All
Common Shares that are purchased upon exercise of the Option as provided herein
shall be fully paid and non-assessable.

 

Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Board, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Board considers appropriate to the fullest extent permitted by
applicable law.

 

6. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.

 

7. Disability. If the Optionee becomes disabled prior to the Expiration Date,
then this Option may be exercised by the Optionee or by the Optionee’s legal
representative.

 

8. Death. If the Optionee dies prior to the Expiration Date, then this Option
may be exercised by the Optionee’s estate, personal representative or
beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of his or her death, at any time prior to the later of (i) the Expiration
Date or (ii) one year after the date of the Optionee’s death. Any part of the
Option that was not exercisable immediately before the Optionee’s death shall
terminate at that time.

 

10. Securities Matters. (a) If, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, or that
the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of Common Shares hereunder, such Option may not be exercised, in whole
or in part, unless such listing, registration, qualification, consent or
approval, or satisfaction of such condition shall have been effected or obtained
on conditions acceptable to the Board of Directors. The Company shall be under
no obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition. The Board shall inform the Optionee
in writing of any decision to defer or prohibit the exercise of an Option.
During the period that the effectiveness of the exercise of an Option has been
deferred or prohibited, the Optionee may, by written notice, withdraw the
Optionee’s decision to exercise and obtain a refund of any amount paid with
respect thereto.

 

(b) The Company may require: (i) the Optionee (or any other person exercising
the Option in the case of the Optionee’s death or disability) as a condition of
exercising the Option, to give written assurances, in substance and form
satisfactory to the Company, to the effect that such person is acquiring the
Common Shares subject to the Option for his or her own account for investment
and not with any present intention of selling or otherwise distributing the
same, and to make such other representations or covenants; and (ii) that any
certificates for Common Shares delivered in connection with the exercise of the
Option bear such legends, in each case as the Company deems necessary or
appropriate, in order to comply with federal and applicable state securities
laws, to comply with covenants or representations made by the Company in
connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.

 

 

--------------------------------------------------------------------------------

 

 

(c) The Optionee shall have no rights as a shareholder with respect to any
Common Shares covered by the Option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
until the date of issue of a stock certificate to the Optionee for such Common
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

 

11. Governing Law. The laws of the State of New York (without reference to the
principles of conflict of laws) shall govern the operation of, and the rights of
the Optionee and the Options granted herein.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by its duly authorized officer, and the Optionee has hereunto set
his hand and seal, all as of the ___ day of _____ 2017.

 

INTEGRAL TECHNOLOGIES, INC.

 

 

 

 

By:                                                

 

Name:  

Title:  

 

 

 

 

By:                                                          

 

Name: Optionee

 

 

--------------------------------------------------------------------------------

 

 

INTEGRAL TECHNOLOGIES, INC.

Notice of Exercise of Stock Option

 

I hereby exercise the stock option granted to me pursuant to the Stock Option
Agreement dated as of ___________, 2017, by INTEGRAL TECHNOLOGIES, INC. (the
“Company”), with respect to the following number of shares of the Company’s
common stock (“Shares”), par value $0.001 per Share, covered by said option:

 

Number of Shares to be purchased: _______

Purchase price per Share: $_____

 

Total purchase price: $_______

 

  

  

A.

Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $__________ in full/partial [circle one] payment for such
Shares;

 

and/or

 

  

  

B.

Enclosed is/are Share(s) with a total  Fair Market Value of $_______ in
full/partial [circle one] payment for such Shares;

 

and/or

 

  

  

C.

I have provided notice to [insert name of broker], a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full exercise price.]

 

and/or

 

  

  

D.

I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.

 
 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*: ; and sent to .

 

 

DATED: __________________________________

Optionee’s Signature

 

*Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 

 

 

 

 